No.
                                        -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                  No. 99-40794
                                Summary Calendar


                               KEVIN DURANT BANKS,

                                                         Plaintiff-Appellant,

                                       VERSUS

                         GARY L. JOHNSON, DIRECTOR
                            TEXAS DEPARTMENT OF
                             CRIMINAL JUSTICE,
                          INSTITUTIONAL DIVISION,

                                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-97-CV-593
                       --------------------
                           June 27, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin     Banks,    Texas    prisoner      number    603713,     appeals   the

district court’s dismissal of his habeas corpus petition.                       He

argues   that    his    plea     was   involuntary       and   his    counsel   was

ineffective.      The state-court decisions on these issues were

grounded in its factual findings.             Banks has failed to rebut these

factual findings by clear and convincing evidence.                   See Davis v.

Johnson, 158 F.3d 806, 812 (5th Cir. 1998), cert. denied, 119 S.

Ct. 1474 (1999).       Consequently, the judgment of the district court

is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.